Citation Nr: 0833985	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  02-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for prostate cancer due to 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board remanded the claim in March 2003 so that additional 
development of the evidence could be conducted.  


FINDINGS OF FACT

1.  The veteran was present at atmospheric nuclear testing in 
1955 and 1956.

2.  The veteran's prostate cancer is not shown to be related 
to service or an incident of service origin, to include any 
in-service exposure to ionizing radiation that occurred.


CONCLUSION OF LAW

Prostate cancer is not the result of disease or injury 
incurred in or aggravated during active military service, nor 
is it shown to be secondary to radiation exposure.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 
4.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran as part of February 
2001 correspondence and an August 2008 supplemental statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In March 2006 correspondence he was provided with notice of 
the type of evidence necessary to establish disability 
ratings and effective dates.  The claim was readjudicated in 
an August 2008 supplemental statement of the case.  

Factual Background

The veteran contends that he developed prostate cancer as a 
result of his exposure to radiation from atmospheric nuclear 
testing conducted in 1955 and 1956.

The veteran's service medical records show no complaints or 
treatment related to his prostate.  

Private medical records on file show that the veteran was 
diagnosed with prostate cancer in 1999.  He thereafter 
underwent a radical retropubic prostatectomy.  See February 
2001 letter from Dr. Hajjar.  Dr. Hajjar opined in February 
2001 that there "might be" a correlation between the 
veteran's claimed in-service 1956 radiation exposure and the 
development of his prostate cancer.  


An August 2001 letter from the Defense Threat Reduction 
Agency (DTRA) to the RO confirmed the veteran's participation 
in atmospheric nuclear testing conducted in 1955 (Operation 
WIGWAM) and 1956 (Operation REDWING).  On each occasion, he 
was stationed aboard the USS Mount McKinley (AGC-7).  
Dosimetry date was noted to reveal a recorded dose of 0.0 rem 
gamma for the veteran at operation WIGWAM.  A reading of 0.11 
rem gamma, found as part of a film badge, at operation 
REDWING was also reported.  The film badge, however, due film 
emulsion separation, was found not to be reliable.  The 
findings therefore were replaced with a reconstructed dose of 
0.0 rem gamma to more accurately reflect the veteran's 
radiation exposure potential during Operation REDWING.  The 
total doses for both operations was noted to be 0.0 rem 
gamma.  The letter also cited to various scientific dose 
reconstruction studies which reported that, due to the 
distance of the veteran's unit from ground zero, he had 
essentially no potential for exposure to neutron radiation.  

Review of a March 2006 letter from the DTRA to the RO shows 
that a revised radiation dose estimate was provided as a 
result of a May 2003 report issued by the National Research 
Council (NRC) of the National Academy of Sciences.  DTRA 
noted that since the issuance of the 2003 NRC report 78 
prostate dose reassessments failed to reveal even one which 
showed a significant change to the prostate dose findings 
that were previously supplied to VA.  It was added that the 
original and revised upper bound (95th percentile) dose 
estimates continued to be significantly less than the minimum 
dose threshold corresponding to a 50 percent probability of 
causation (at the 99 percent confidence level).  

DTRA reviewed the details of the veteran's exposure scenario, 
and noted that it had identified no circumstances that would 
significantly increase its previously reported dose estimate.  
They did provided revised upper bound estimates of the 
external and prostate doses in accordance with the 
recommendations of the 2003 NRC report.  


The following findings were included:

Total external gamma dose equivalent:  
0.00 rem
Upper bound external gamma dose 
equivalent (revised):  0.00 rem

Total external neutron dose equivalent:  
0.00 rem
Upper bound external neutron dose 
equivalent (revised):  0.00 rem

Upper bound committed dose equivalent to 
the prostate (revised):  0.00 rem

The letter also mentioned that "[t]hese revised upper bound 
dose estimates are higher than the doses that were previously 
reported to VA, to account for uncertainties in the dose 
reconstruction process and ensure benefit of doubt for the 
veteran."  An April 2006 letter from DTRA included a change 
in the above-quoted language.  It was meant to read "[t]hese 
revised upper bound dose estimates are equal to or higher 
than higher than the doses that were previously reported...."  
(change indicated in bold print).  

As part of an April 2007 letter Dr. Hajjar again opined that 
there "might be a correlation" between the veteran's 
radiation exposure in 1956 and the development of his 
prostate cancer.  He added that while there was no evidence 
of recurrent disease, the veteran should continue to be 
followed based upon a 20 percent recurrence rate.  He did add 
that the veteran had stage T2b disease.  

Additional findings supplied by DTRA in June 2008 show that 
specific details of the involvement of the USS McKinley 
during both Operation WIGMAN and Operation REDWING were 
discussed.  The letter noted that at its June 2006 meeting 
the Veteran's Advisory Board on Dose Reconstruction 
recommended a screening process for prostate cancer cases 
that could significantly reduce the time required to generate 
an analysis of prostate radiation doses.  


DTRA provided additional dose estimates for the veteran's 
involvement during his participation in Operations WIGWAM and 
REDWING.  These were:

External gamma dose:  18 rem

External neutron dose:  0.5 rem

Internal committed dose to the prostate 
(alpha):  4.5 rem

Internal committed dose to the prostate 
(beta plus gamma):  2 rem

The reported doses were noted to be based on worst-case 
parameters and assumptions, not all of which the veteran may 
have encountered.  

The veteran's claim was referred for radiation review 
pursuant to 38 C.F.R. § 3.311 from the Director of 
Compensation and Pension (C&P) Service to the Under Secretary 
for Health.  Included information cited to the above-
mentioned dose estimates supplied by DTRA in June 2008.  The 
report noted that the veteran was exposed to ionizing 
radiation when he was 18 and 19 years old.  It was also 
observed that the veteran was first diagnosed with prostate 
cancer in 1999, and that the veteran's private physician, Dr. 
Hajjar, had opined that there "might be a correlation 
between the radiation exposure back in 1956 and development 
of prostate cancer...."  Also reported was the fact that the 
veteran's prostate cancer was diagnosed 44 years after his 
exposure to ionizing radiation.  A post service history of 
smoking and quitting was noted.  He was also noted not to 
have a family history of prostate cancer.  Prostate cancer 
was noted not to be a disease listed in 38 C.F.R. § 3.309(d).  
The Under Secretary was asked to supply an opinion as to 
whether it was likely, unlikely, or least as likely as not 
that the veteran's prostate cancer resulted from exposure to 
radiation during military service.  


By VA Memorandum dated in July 2008 a Chief Public Health and 
Environmental Hazards Officer responded to the undated VA 
Memorandum noted above.  In pertinent part, he opined that it 
was "unlikely" that the veteran's prostate cancer can be 
attributed to ionizing radiation exposure while in the 
military service.  He added that the Interactive 
Radioepidemiological program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was used to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the veteran's prostate cancer.  

Later in July 2008 the Director of VA's Compensation and 
Pension Service issued a report, indicating that he had 
reviewed the July 2008 VA memorandum prepared by the Chief 
Public Health and Environmental Hazards Officer.  He also 
noted that he had reviewed the veteran's claims folder.  As a 
result of the opinion supplied earlier in July 2008, as well 
as after reviewing the evidence in its entirety, the Director 
opined that there was "no reasonable possibility" that the 
veteran's prostate cancer could be attributed to ionizing 
radiation in service.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, in order to establish service connection for a 
claimed disorder, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims.  See 
Davis v Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  


Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include prostate cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

Analysis

In the present case, while the appellant is a radiation-
exposed veteran as he participated in Operation WIGWAM in 
1955 and Operation REDWING in 1956, a disease listed in 38 
C.F.R. § 3.309(d)(2) has not been manifested.  Prostate 
cancer is not among the diseases listed in 38 C.F.R. 
§ 3.309(d)(2).  Thus, service connection is not warranted on 
a radiation presumptive basis.

Nevertheless, as noted above, under the provisions of 38 
C.F.R. § 3.311, a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogenic disease, such as prostate cancer, can establish 
service connection if the medical evidence of record shows an 
etiological relationship between such exposure and the 
radiogenic disease.  In this regard, as discussed above, 
after the DTRA prepared a radiation dose assessment, the 
Director of Compensation and Pension Service requested from 
the Under Secretary for Health an opinion concerning the 
likelihood that the veteran's prostate cancer resulted from 
exposure to radiation in service.  The Chief Public Health 
and Environmental Hazards Officer concluded in a July 2008 
report that it was unlikely that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  The Director of Compensation and Pension Service 
thereafter essentially concurred with this opinion, noting 
that there was "no reasonable possibility" that the 
veteran's prostate cancer could be attributed to his exposure 
to ionizing radiation in service.  

The only other medical evidence which even remotely addresses 
this issue are the opinions of record from the veteran's 
private physician, Dr. Hajjar, where he was opined that there 
"might" be a correlation between the veteran's in-service 
ionizing radiation exposure to the development of his 
prostate cancer.  Significantly, however, the United States 
Court of Appeals for Veterans Claims has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993); (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  Given 
that "might" has the same weight as "might not," the 
opinions of Dr. Hajjar are non evidence.

The Board finds that there is medical evidence of stage T2b 
prostate cancer, and has determined that there is also 
evidence of exposure to what has been characterized as a low 
dose of ionizing radiation while participating in atmospheric 
nuclear weapons testing while in service.  The preponderance 
of the most probative evidence is against finding a nexus 
between the current disability and any in-service radiation 
exposure.  As noted, in July 2008 VA's chief Public Health 
and Environmental Hazards Officer determined that it is 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service, and 
that opinion is unchallenged by any competent medical 
evidence of record.  

Other than the rejected opinions from Dr. Hajjar, the veteran 
has offered nothing more than his personal opinion that his 
prostate cancer resulted from his exposure to ionizing 
radiation in service.  The Board recognizes the sincerity of 
the appellant's belief in the merits of his claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's development of 
prostate cancer and active service, the Board is not able to 
find that the veteran's prostate cancer is the result of his 
active service.  Likewise, the evidence does not reflect that 
the veteran's prostate cancer is due to any radiation 
exposure during service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for prostate cancer, as the direct 
result of his active service or due to radiation exposure 
during active service.  The benefit sought on appeal is, 
accordingly, denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for prostate cancer due to 
radiation exposure is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


